Norval, C. J.,
dissenting.
I dissent, The judgment of the district court on the *411former hearing was reversed, and the cause was remanded to the lower court without any special directions as to further proceedings. This being true, the findings on which the reversed judgment was predicated were, to all intents and purposes, vacated and set aside, and it was permissible to introduce new evidence or amend the pleadings, the same as if there had never been a trial of the case. The reversal being general when the mandate went down to the district court the cause was for trial de novo. So say the authorities. Rush v. Rush, 170 Ill., 623; Perry v. Burton, 126 Ill., 599; Chickering v. Failes, 29 Ill., 294; Gable v. Ellis, 120 Ill., 136; West v. Douglas, 145 Ill., 164; Cahn v. Tootle, 48 Pac. Rep. [Kan.], 919; Updike v. Parker, 11 Ill. App., 356; Laithe v. McDonald, 7 Kan., 254, 266; Crockett v. Cray, 31 Kan., 346; State v. Newkirk, 49 Mo., 472; Elliott, Appellate Procedure, sec. 380. Had the judgment been reversed with directions to enter a proper judgment on the findings previously made by the trial court, then" the action of that court in refusing the defendant leave to amend its answer would have been proper. My associates erroneously treat the case as though the judgment was not reversed generally.